EXHIBIT 10.2

 

SEVENTH LOAN MODIFICATION AGREEMENT

 

This Seventh Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of June 16, 2010 (the “Seventh Loan Modification Effective
Date”) by and between SILICON VALLEY BANK, a California corporation, with its
principal place of business at 3003 Tasman Drive, Santa Clara, California 95054
and with a loan production office located at One Newton Executive Park,
Suite 200, 2221 Washington Street, Newton, Massachusetts 02462 (“Bank”) and
SATCON TECHNOLOGY CORPORATION, a Delaware corporation (“Satcon”); SATCON POWER
SYSTEMS, INC., a Delaware corporation (“Power”); SATCON ELECTRONICS, INC., a
Delaware corporation (“Electronics”), each with offices located at 27 Drydock
Avenue, Boston, Massachusetts 02210; and SATCON POWER SYSTEMS CANADA LTD., a
corporation organized under the laws of the Province of Ontario, Canada with
offices located at 835 Harrington Court, Burlington, Ontario L7N 3P3 (the
“Canadian Borrower”; and together with Satcon, Power and Electronics,
individually and collectively, jointly and severally, the “Borrower”).

 

1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of February 20, 2008,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of February 20, 2008, as amended by that certain First Loan Modification
Agreement, dated as of the First Loan Modification Effective Date, as further
amended by that certain Second Loan Modification Agreement, dated as of the
Second Loan Modification Effective Date, as further amended by that certain
Third Loan Modification Agreement, dated as of the Third Loan Modification
Effective Date, as further amended by that certain Waiver and Fourth Loan
Modification Agreement, dated as of the Fourth Loan Modification Effective Date,
as further amended by that certain Fifth Loan Modification Agreement, dated as
of the Fifth Loan Modification Effective Date and as further amended by that
certain Sixth Loan Modification Agreement, dated as of April 22, 2010 (as
amended, the “Loan Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the same meaning as in the Loan Agreement.

 

2.             DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is
secured by the Collateral as described in the Loan Agreement and in a certain
Intellectual Property Security Agreement dated as of February 20, 2008, as may
be amended from time to time (the “IP Agreement”).

 

Hereinafter, the Loan Agreement and the IP Agreement, together with all other
documents executed in connection therewith evidencing, securing or otherwise
relating to the Obligations (other than this Loan Modification Agreement) shall
be referred to as the “Existing Loan Documents”.

 

3.             DESCRIPTION OF CHANGE IN TERMS.

 

A.                                   Modifications to Loan Agreement.

 

1                                          The Loan Agreement shall be amended
by deleting the following definition appearing in Section 13.1 thereof, entitled
“Definitions”:

 

“              “Non-formula Sublimit” is an Advance or Advances under the
Revolving Line made after the Sixth Loan Modification Effective Date of up to
Five Million Dollars ($5,000,000); provided, however, the Non-formula Sublimit
shall be reduced to Two Million Five Hundred Thousand Dollars ($2,500,000)
effective on July 1, 2010, and Non-formula Sublimit Advances in excess of such
amount will be immediately due and payable; provided further, that following the
occurrence of a Default or an Event of Default, the Non-formula Sublimit shall
be reduced to Zero Dollars ($0.00) and Non-

 

1

--------------------------------------------------------------------------------


 

formula Sublimit Advances in excess of such amount will be immediately due and
payable.”

 

and inserting in lieu thereof the following:

 

“              “Non-formula Sublimit” is an Advance or Advances under the
Revolving Line made after the Sixth Loan Modification Effective Date of up to
Five Million Dollars ($5,000,000); provided, however, that (x) the Non-formula
Sublimit shall be reduced to Two Million Five Hundred Thousand Dollars
($2,500,000) effective on July 1, 2010, and Non-formula Sublimit Advances in
excess of such amount will be immediately due and payable, and (y) the
Non-formula Sublimit shall be permanently reduced to Zero Dollars ($0.00)
effective on August 30, 2010, and Non-formula Sublimit Advances in excess of
such amount will be immediately due and payable; provided further, that
following the occurrence of a Default or an Event of Default, the Non-formula
Sublimit shall be permanently reduced to Zero Dollars ($0.00) and Non-formula
Sublimit Advances in excess of such amount will be immediately due and payable.”

 

2                                          The Loan Agreement shall be amended
by inserting the following definitions in the appropriate alphabetical order in
Section 13.1 thereof:

 

“              “Seventh Loan Modification Agreement” means that certain Seventh
Loan Modification Agreement, dated as of the Seventh Loan Modification Effective
Date, by and between Borrower and Bank.”

 

“Seventh Loan Modification Effective Date” is the date noted in the preamble to
the Seventh Loan Modification Agreement.”

 

4.             FEES.  Borrower shall reimburse Bank for all legal fees and
expenses incurred by Bank in connection with the Existing Loan Documents and
this amendment thereto.

 

5.             RATIFICATION OF INTELLECTUAL PROPERTY SECURITY AGREEMENT.
Borrower hereby ratifies, confirms, and reaffirms, all and singular, the terms
and conditions of the IP Agreement and acknowledges, confirms and agrees that
the IP Agreement contains an accurate and complete listing of all Intellectual
Property.

 

6.             RATIFICATION OF PERFECTION CERTIFICATE.  Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in a certain Perfection Certificate dated as of March 10, 2010 between
Borrower and Bank, and acknowledges, confirms and agrees the disclosures
Borrower provided to Bank in the Perfection Certificate, as amended, has not
changed.

 

7.             AUTHORIZATION TO FILE.  Borrower hereby authorizes Bank to file
UCC financing statements without notice to Borrower, with all appropriate
jurisdictions, as Bank deems appropriate, in order to further perfect or protect
Bank’s interest in the Collateral, including a notice that any disposition of
the Collateral, by either the Borrower or any other Person, shall be deemed to
violate the rights of the Bank under the Code.

 

8.             CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

 

9.             RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.

 

10.           NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees
that, as of the date of this Loan Modification Agreement, Borrower has no
offsets, defenses, claims, or counterclaims against Bank with

 

2

--------------------------------------------------------------------------------


 

respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

 

11.           CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this  Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.

 

12.           RIGHT OF SET-OFF.  In consideration of Bank’s agreement to enter
into this Loan Modification Agreement, Borrower hereby reaffirms and hereby
grants to Bank, a lien, security interest and right of set off as security for
all Obligations to Bank, whether now existing or hereafter arising upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Bank (including a Bank subsidiary) or in transit to any of them.  At
any time after the occurrence and during the continuance of an Event of Default,
without demand or notice, Bank may set off the same or any part thereof and
apply the same to any Obligation of Borrower, even though unmatured and
regardless of the adequacy of any other collateral securing the Obligations. 
ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

13.           JURISDICTION/VENUE.  Borrower accepts for itself and in connection
with its properties, unconditionally, the exclusive jurisdiction of any state or
federal court of competent jurisdiction in the Commonwealth of Massachusetts in
any action, suit, or proceeding of any kind against it which arises out of or by
reason of this Loan Modification Agreement.  NOTWITHSTANDING THE FOREGOING,  THE
BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY BORROWER
OR ANY OF THEIR PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE BANK
DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO
OTHERWISE ENFORCE THE BANK’S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY.

 

14.           COUNTERSIGNATURE.  This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Modification
Agreement to be executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the Seventh Loan Modification Effective
Date.

 

 

BORROWER:

 

 

 

SATCON TECHNOLOGY CORPORATION

 

 

 

By

 

/s/ Donald R. Peck

 

Name:

   Donald R. Peck

 

Title:

  Chief Financial Officer and Treasurer

 

 

SATCON POWER SYSTEMS, INC.

 

 

 

By

 

/s/ Charles S. Rhoades

 

Name:

   Charles S. Rhoades

 

Title:

  President, Chief Executive Officer

 

 

SATCON ELECTRONICS, INC.

 

 

 

By

 

/s/ Charles S. Rhoades

 

Name:

   Charles S. Rhoades

 

Title:

  President, Chief Executive Officer

 

 

SATCON POWER SYSTEMS CANADA LTD.

 

 

 

By

 

/s/ Charles S. Rhoades

 

Name:

   Charles S. Rhoades

 

Title:

  President, Chief Executive Officer

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

By

 

 

 

Name:

   

 

Title:

  

 

 

[Satcon — Seventh Loan Modification Agreement Signature Page]

 

--------------------------------------------------------------------------------